Exhibit 10.iii.f.

THE MOSAIC COMPANY

SUMMARY OF BOARD OF DIRECTOR COMPENSATION

Non-Employee Directors

The policy adopted by the Board of Directors (the “Board”) of The Mosaic Company
(“Mosaic”) for fiscal 2010 provides for cash compensation to non-employee
directors as follows:

 

  •  

an annual cash retainer of $170,000 to the Chairman of the Board and $85,000 to
each other director;

 

  •  

an annual cash retainer of $20,000 to the Chairman of the Audit Committee and
$10,000 to other members of this Committee;

 

  •  

an annual cash retainer of $15,000 to the Chairman of the Compensation Committee
and $5,000 to other members of this Committee;

 

  •  

an annual cash retainer of $10,000 to each director who serves as Chair of the
Corporate Governance and Nominating Committee, Environmental, Health and Safety
Committee and Cargill Transactions Subcommittee of the Corporate Governance and
Nominating Committee; and

 

  •  

an annual cash stipend of $25,000 to the Chair of a special committee comprised
of all of the independent directors on the Board to consider governance matters
relating to the expiration of the Amended and Restated Investor Rights Agreement
Mosaic entered into with Cargill on August 17, 2006.

In addition, the policy in effect during fiscal 2010 provided for an annual
grant of restricted stock units providing grants of Mosaic common stock, valued
at $170,000 for the Chairman of the Board and $85,000 for each other director.

Mosaic does not pay meeting fees or provide any perquisites to our directors.
Mosaic does reimburse directors for travel and business expenses incurred in
connection with meeting attendance.

Employee Directors

Directors who are employees receive no director fees or other separate
compensation for service on the Board or any committee of the Board for the
period during which they are employees.